jeffrey k and kristine k bergmann petitioners v commissioner of internal revenue respondent docket no filed date ps participated in a transaction promoted by kpmg llp kpmg that was the same as or substantially_similar to a tax_avoidance transaction described in notice_2000_44 2000_2_cb_255 r served kpmg with a summons concerning transactions described in notice_2000_44 supra the parties dispute whether the summons terminated the period for ps to file a qualified_amended_return qar under sec_1 c income_tax regs ps concede they are liable for a percent accuracy-related_penalty under sec_6662 i r c if they failed to file a qar r asserts ps are liable for a 40-per- cent accuracy-related_penalty for a gross_valuation_misstatement gross valuation penalty under sec_6662 i r c if ps failed to file a qar the parties dispute whether ps’ concession that they were not entitled to the deductions that gave rise to the tax underpayment precludes ps’ underpayment from being attributable to a gross_valuation_misstatement within the meaning of sec_6662 i r c held the period to file a qar terminated before ps filed the amended_return held further ps’ tax underpayment was not attributable to a gross_valuation_misstatement ps are there- fore not liable for the gross valuation penalty ronald b schrotenboer kenneth b clark and brad a bauer for petitioners gerald a thorpe for respondent kroupa judge respondent determined deficiencies in and accuracy-related_penalties under sec_6662 for peti- tioners’ federal income taxes for and respondent has since conceded that petitioners are not liable for the and deficiencies in tax and the accuracy-related_penalty petitioners concede they had a tax underpayment for if they failed to file a qualified_amended_return qar under sec_1_6664-2 income_tax regs they further concede they are liable for a 20-percent accuracy- related penalty of dollar_figure if they failed to file a qar there remain two issues for decision the first is whether peti- tioners filed a qar for we hold they did not the all section references are to the internal_revenue_code code in effect for the year at issue unless otherwise indicated verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila bergmann v commissioner second is whether petitioners are liable for a 40-percent gross valuation penalty rather than the 20-percent penalty peti- tioners concede we hold they are liable for the 20-percent accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in pleasanton california at the time they filed the petition background petitioner jeffrey k bergmann bergmann worked at kpmg llp kpmg kpmg is and has long been one of the largest audit and tax service providers to many of the world’s largest corporations bergmann worked in kpmg’s stratecon group as a tax partner from stratecon focused on designing promoting and implementing aggressive tax plan- ning strategies for high-net-worth individuals bergmann met david greenberg greenberg while working in the stratecon group bergmann and greenberg both worked on a tax planning strategy known as the short option strategy sos sos involved entering into a foreign exchange option trans- action in which investors entered into two substantially off- setting option contracts with a bank a long contract and a short contract the investor upon entering into an sos transaction would transfer the long contract to a partnership or limited_liability_company llc which would assume the investor’s obligation under the short contract usually a short time thereafter the investor would withdraw from the partnership or llc and receive a liquidating_distribution the investor’s liquidating_distribution would consist primarily of foreign_currency when computing gain_or_loss on the sale of the foreign_currency the investor would report a basis in the foreign_currency equal to the purportedly paid premium to the long contract obligated the bank to pay the client a certain amount if on the determina- tion date the exchanges equaled or exceeded the exchange rate indicated in the contract the short contract obligated the client to pay the bank a certain amount if on the determination_date the exchanges equaled or exceeded the exchange rate indicated in the contract verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila united_states tax_court reports acquire the long contract and would not treat the short con- tract as a liability for purposes of sec_752 starting around greenberg began organizing and coordinating transactions that were the same as or substan- tially similar to sos transactions sos-like transactions for kpmg clients clients and kpmg partners partners green- berg assisted at least seven partners including bergmann with sos-like transactions during greenberg per- formed substantially the same acts in organizing and coordi- nating sos-like transactions for clients and partners he would design planning strategies for clients and partners he would also coordinate the brokerage and legal services required to effect the sos-like transactions for clients and partners greenberg structured and facilitated bergmann’s entry into an sos-like transaction in transaction and again in transaction the transaction was the same as or substantially_similar to a transaction described in notice_2000_44 2000_2_cb_255 transactions generating losses by artificially inflating basis notice bergmann did not compensate greenberg or kpmg for the transaction and the transaction bergmann con- firmed however in a letter to his brokerage service provider deutsche bank alex brown db alex brown a subsidiary of deutsche bank ag that he had obtained qualified_tax advice on the transaction from his accountant kpmg and specifically greenberg he also stated in the letter that db alex brown should contact his accountant kpmg and specifi- cally greenberg if any questions or issues arose with the transaction respondent’s investigation of kpmg liability for sec_6700 respondent sent a letter to kpmg in date noti- fying kpmg that he was considering imposing penalties on kpmg for promoting_abusive_tax_shelters respondent later notified kpmg by letter in date that he was con- ducting an examination to determine kpmg’s liability for organizing various tax_shelters from to the present verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila bergmann v commissioner respondent clarified the scope of his investigation on date by serving two summonses on kpmg requesting documents records and testimony relating to its tax_shelter activities these summonses explicitly state they concern an examination of kpmg for liability under sec_6700 regarding a promoter penalty among other provisions of the code one of the summonses narrows the investiga- tion’s scope by defining the transactions to which it applies specifically the summons defines the transaction at issue as one that is the same as or substantially_similar to a trans- action described in notice_2000_44 notice sum- mons kpmg provided respondent a list of clients it believed had engaged in the transactions described in notice_2000_44 in response to the notice_2000_44 summons the list did not include bergmann more than two years later kpmg provided respondent a revised included bergmann’s transaction but not hi sec_2001 transaction list the revised list petitioners’ federal_income_tax return for petitioners timely filed a federal_income_tax return for original return petitioners claimed a dollar_figure ordi- nary loss for the transaction petitioners also claimed a dollar_figure long-term_capital_loss for the transaction petitioners filed an amended federal tax_return for in date amended_return petitioners removed the losses attributable to the transaction and the transaction on the amended_return and reported and paid dollar_figure of additional tax they did not concede however that the losses were improperly reported nor did they fore- close themselves from taking another position on another amended_return respondent credited the tax payment to petitioners’ account a year after receiving the amended_return respondent informed petitioners that the return was being audited respondent subsequently issued the notice_of_deficiency in which he determined deficiencies in petitioners’ federal petitioners have since conceded that they were not entitled to any deductions attributable to the losses generated by the transaction and the transaction verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila united_states tax_court reports income taxes and accuracy-related_penalties for and petitioners timely filed a petition opinion we are asked to decide for the first time whether the commissioner must impose a promoter penalty under sec_6700 relating to abusive tax_shelters to terminate the time to file a qar under sec_1_6664-2 income_tax regs the promoter provision petitioners essentially argue that respondent failed to establish that kpmg is liable for a promoter penalty under sec_6700 and therefore the time to file a qar never terminated if petitioners failed to file a qar we need to decide whether they are liable for the gross valuation penalty for i whether petitioners filed a qar we begin by explaining the general rules for filing a qar a taxpayer can avoid having an underpayment and the imposition of an accuracy-related_penalty by filing a qar a qar treats additional tax reported on an amended_return as tax reported on the original return sec_1_6664-2 income_tax regs a qar is an amended_return that is filed before certain terminating events respondent contends that the period to file a qar terminated under the promoter provi- sion before petitioners filed the amended_return respondent does not contend that the period to file a qar terminated under any of the other subdivisions of sec_1_6664-2 income_tax regs accordingly we focus our attention on the promoter provision under the promoter provision the period to file a qar terminates when the irs first contacts a person concerning liability under sec_6700 a promoter investigation for an activity with respect to which the taxpayer claimed a tax_benefit sec_1_6664-2 income_tax regs petitioners argue that respondent must establish that the person con- the court assumes that respondent determined that the partnership involved in the transaction was a small_partnership within the meaning of the small_partnership_exception see sec_6231 and that it was not subject_to the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 even if that determination were erroneous the tefra provisions would not apply see sec_6231 verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila bergmann v commissioner tacted about a promoter investigation is in fact liable for a promoter penalty under sec_6700 the penalty require- ment we do not find any penalty requirement in the pro- moter provision respondent need not have found kpmg liable for the promoter penalty under sec_6700 we there- fore reject petitioners’ argument we focus now on the facts the period to file a qar will have terminated for petitioners when respondent first con- tacted kpmg about a promoter investigation if the promoter investigation covered either the transaction or the transaction we now turn to these issues a whether kpmg was under investigation before peti- tioners filed the amended_return petitioners filed the amended_return for on date this is the dispositive date by which respondent had to contact kpmg concerning a promoter investigation respondent served kpmg with two summonses on date these summonses explicitly stated that they concerned the liability of kpmg under sec_6700 we find that respondent contacted kpmg about a promoter investigation before petitioners filed the amended_return we now consider whether the promoter investigation covered either the transaction or the transaction b whether respondent’s investigation of kpmg covered the transaction or the transaction petitioners argue that greenberg acted in his individual capacity not on behalf of kpmg when he organized and coordinated petitioners’ transaction and trans- actions and therefore the promoter investigation of kpmg cannot cover the transaction and the transaction we agree that respondent’s investigation of kpmg may cover only transactions that kpmg promoted accordingly we first a u s district_court also rejected the argument that the promoter provision includes the penalty requirement see sala v united_states aftr 2d ustc par big_number d colo we note that this decision is not binding on us see infra pp the transaction and the transaction are the activities at issue as these are the transactions from which petitioners claimed losses tax benefits on the original return and which were later eliminated on the amended_return we find petitioners’ argument curious given they indicated in a letter to db alex brown that it should contact their accountant kpmg and specifically greenberg if any questions or issues arose in connection with the transaction verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila united_states tax_court reports address whether greenberg’s acts are attributable to kpmg if they are we then decide whether any of the summonses served on kpmg cover the transaction or the trans- action whether greenberg’s acts are attributable to kpmg the parties agree that california agency and partnership law controls partners are agents of the partnership for the purpose of its business under california law cal corp code sec west an act by a partner that is appar- ently within the usual course of partnership business is binding on the partnership unless the partner had no authority to act and the person dealing with the partner knew the partner had no authority to act see id owens v palos verdes monaco cal rptr ct app the apparent scope of partnership business depends on the conduct of the partners and the partnership see blackmon v hale p 2d cal responsible we now look to the scope of kpmg’s partnership business the conduct of kpmg’s stratecon group and the conduct of greenberg are relevant to determining the scope of kpmg’s partnership business stratecon was for designing promoting and implementing tax strategies including sos-like transactions greenberg was hired specifi- cally to work in this group greenberg regularly organized and coordinated sos-like transactions for clients and for at least seven partners during the years at issue he performed substantially the same acts in organizing and coordinating sos transactions for both clients and partners on the basis of kpmg’s conduct and greenberg’s conduct we find that the scope of kpmg’s partnership business included organizing and coordinating sos-like transactions for both clients and part- ners now we must determine whether the transaction and the transaction were within the scope of kpmg’s part- nership business simply put they were first the transaction and the transaction were sos-like trans- actions the same transactions greenberg promoted to clients and partners second greenberg assisted petitioners with the transaction and the transaction during the period that he worked in the stratecon group and assisted verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila bergmann v commissioner clients and partners with sos-like transactions we find that the transaction and the transaction were within the scope of kpmg’s partnership business and specifically within the scope of greenberg’s responsibilities as a kpmg partner finally we look at whether kpmg expressly limited green- berg’s apparent authority to organize and coordinate sos-like transactions for partners petitioners relied solely on bergmann’s testimony to show that greenberg was not authorized to organize and coordinate sos-like transactions for partners bergmann testified that partners to the best of his knowledge were not permitted to perform services with- out obtaining a fee we find bergmann’s after-the-fact testi- mony to be self-serving we are unable to place any weight on this testimony the record shows that there was no limitation on green- berg’s apparent authority petitioners failed to introduce any agreement eg a partnership_agreement that in fact limits greenberg’s apparent authority additionally greenberg organized and coordinated sos-like transactions for at least six other partners during this same period moreover nothing in the record indicates that kpmg ever objected to greenberg’s assisting partners we find that kpmg did not limit greenberg’s apparent authority accordingly we further find that greenberg was acting as agent for kpmg with respect to the transaction and the transaction consequently we turn our atten- tion to whether the summonses served on kpmg cover either the transaction or the transaction whether at least one of the summonses covers the transaction or the transaction respondent’s promoter investigation of kpmg will cover petitioners’ and transactions only if it was con- cerning an activity from which petitioners claimed a tax_benefit the parties disagree on the degree of specificity respondent must use to reference an activity in a summons for the summons to concern an activity petitioners argue that the promoter provision must be interpreted nar- rowly and that the summons must specifically identify an activity eg the deerhurst program petitioners rely upon verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila united_states tax_court reports 552_fsupp2d_1167 d colo revd on another issue 613_f3d_1249 10th cir in sala the taxpayer participated in a foreign_currency investment known as the deerhurst program id pincite the court in sala held that the government’s contacting kpmg concerning a promoter investigation did not terminate the period to file a qar because kpmg was not specifically contacted regarding deerhurst id pincite decisions of u s district courts are not binding on this court see fried- man v commissioner tcmemo_2010_45 we are therefore not bound by the decision in sala respondent argues that a summons will cover a trans- action if it refers to at least the type of transaction that the taxpayer participated in eg a transaction that is the same or substantially_similar to a transaction described in notice_2000_44 we agree petitioners read the promoter provision too narrowly we agree with respondent that a summons will cover a transaction if it refers to the type of transaction in which the taxpayer participated here the notice_2000_44 summons refers to all trans- actions that are the same as or substantially_similar to a transaction described in notice_2000_44 the trans- action is the same as or substantially_similar to a transaction described in notice_2000_44 thus the notice_2000_44 sum- mons refers to the type of transaction in which petitioners participated we therefore find that the notice_2000_44 sum- mons covers the transaction we note that respondent’s interpretation of the promoter provision and our conclusion that the notice_2000_44 sum- mons covers the transaction are consistent with the purpose of the promoter provision the purpose of the pro- moter provision is to encourage taxpayers to voluntarily dis- close abusive tax_shelters see t d 2005_1_cb_790 respondent’s interpretation effects this purpose by termi- nating the period to file a qar when disclosure would no longer be voluntary as in this case petitioners could reasonably conclude that respondent would discover their transaction once kpmg was served the notice_2000_44 summons accordingly disclosure after the notice_2000_44 summons was served on kpmg would not have been voluntary in stark contrast under petitioners’ interpretation the notice_2000_44 summons would not verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila bergmann v commissioner terminate the period to file a qar and would thus allow peti- tioners to file a qar when disclosure would no longer be vol- untary we ultimately conclude that the amended_return peti- tioners filed was not a qar since it was filed after respondent issued kpmg the notice_2000_44 summons consequently the additional tax stated on the amended_return is not includable in the amount of tax shown on the original return petitioners therefore had an underpayment_of_tax for equal to the additional tax reported on the amended_return ii whether petitioners are liable for the gross valuation penalty we now must focus on whether petitioners are liable for a 40-percent gross valuation penalty under sec_6662 a taxpayer is liable for the gross valuation penalty on any por- tion of an underpayment attributable to a gross_valuation_misstatement sec_6662 the parties dispute whether petitioners’ concession that they were not entitled to the loss deductions that gave rise to the underpayment losses at issue precludes the imposition of the gross valuation pen- alty we have held that when the commissioner asserts a ground unrelated to value or basis_of_property for totally dis- allowing a deduction or credit and a taxpayer concedes the deduction or credit on that ground any underpayment resulting from the concession is not attributable to a gross_valuation_misstatement see 92_tc_827 we have extended our holding to situations where the taxpayer does not state the specific ground upon which the concession of the deduction or credit is based so long as the commissioner has asserted some ground other than value or basis for totally disallowing the relevant deduction or credit see rogers v commissioner tcmemo_1990_619 see also schachter v commissioner tcmemo_1994_273 in this case petitioners conceded on grounds other than regarding the value or basis of the property that they were not entitled to deduct any portion of the losses at issue peti- tioners argue that there is a ground other than value or basis for conceding the losses at issue in full because respondent verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila united_states tax_court reports has consistently alleged that the transaction and the transaction lacked economic_substance and were engaged in solely for tax_avoidance purposes we agree both the economic_substance and tax_avoidance doctrines if successfully employed would result in the total disallowance of the losses at issue without regard to the value or basis of the property used in the transaction and the transaction see leema enters inc v commissioner tcmemo_1999_18 affd sub nom 243_f3d_1212 10th cir nevertheless we have held that the gross valuation penalty applies when an underpayment stems from deductions or credits that are disallowed because of lack of economic_substance see 131_tc_84 affd in pertinent part revd in part and remanded 591_f3d_649 d c cir petitioners argue that under court_of_appeals for the ninth circuit precedent the gross valuation penalty may not be imposed when a deduction or credit may be disallowed because of tax_avoidance or lack of economic_substance peti- tioners further argue that this is the case even when the deduction or credit stems from a tax_avoidance scheme lacking economic_substance that involves overvaluation of property we follow the court_of_appeals decision squarely on point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir this case is appealable to the court_of_appeals for the ninth circuit that court recognizing that in many federal circuits the gross valuation penalty applies when overvaluation is intertwined with a tax_avoidance scheme that lacks economic_substance held that it was con- strained under its own precedent from applying the gross valuation penalty in that situation 556_f3d_1056 9th cir affg in part revg in part and remanding tcmemo_2006_131 because this case is appealable to the court_of_appeals for the ninth circuit we follow that court’s precedent accordingly we conclude that the underpayment for is not attributable to a gross_valuation_misstatement and that petitioners are not liable for a 40-percent gross valu- ation penalty petitioners are liable however for the 20-per- verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila bergmann v commissioner cent accuracy-related_penalty of dollar_figure on the basis of their concession we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing decision will be entered for respondent f verdate 0ct jun jkt po frm fmt sfmt v files bergmann sheila
